Title: From Alexander Hamilton to Caleb Swan, 20 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York May 20th. 1800
          
          Your two letters of the 17 & 19 instant have been received.
          I am glad to find in that of the 17. instant ideas which correspond with my own, and will tend so much to facilitate the payment of the Troops prior to their being disbanded—a point in my mind essential. The plan will be pursued. The chief difficulty will be with the Regiments in the south. Of course it is essential that the remittance of money thither should be accelerated
          The inclosed estimate from Captn. Williamson is probably rather large but it will be adviseable to enable him to be in possession of funds to the full extent. Care will be taken in the issues to the regimental Paymasters very little to exceed the sums which will be actually necessary and Captn. Williamsons prudence & puntuality may be counted upon
          I shall be attentive to your suggestion respecting Captn. Vance. Indeed unless I should receive further orders from the President he will continue of course
          with estm
          Caleb Swan Esqr.
        